Case 0:20-cv-60539-RS Document 22 Entered on FLSD Docket 08/20/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60539-CIV-SMITH

 MONICA ALEJANDRO TREJO,

         Petitioner,

 v.

 KILOLO KAJAKAZI 1, Commissioner of
 Social Security Administration

       Respondent.
 ______________________________________/

                         ORDER AFFIRMING AND ADOPTING
                 REPORT AND RECOMMENDATION TO DISTRICT JUDGE

         This matter is before the Court on the United States Magistrate Judge’s Report [DE 21], in

 which the Magistrate Judge recommends that Plaintiff’s Motion for Summary Judgment [DE 13]

 be granted, that Defendant’s Motion for Summary Judgment [DE 15] be denied, and that the

 Administrative Law Judge’s Decision be reversed and remanded. No objections have been filed.

 Therefore, after reviewing the Report and Recommendation, the record, and given that neither

 party objects, it is

         ORDERED that:

         1. Plaintiff’s Motion for Summary Judgment [DE 13] be GRANTED.

         2. Defendant’s Motion for Summary Judgment [DE 15] be DENIED.

         3. The decision of the Administrative Law Judge is hereby REVERSED and

             REMANDED.



 1
   Kilolo Kajakazi has been appointed as Acting Commissioner of Social Security Administration.
 Consequently, pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kajakazi is substituted
 for Andrew Saul as Defendant in this matter.
Case 0:20-cv-60539-RS Document 22 Entered on FLSD Docket 08/20/2021 Page 2 of 2




       4. All pending motions are DENIED as moot.

       5. This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida on this 19th day of August 2021.




 cc:   Counsel of record




                                          2
